DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Claim status
The examiner acknowledged the amendment made to the claims on 12/09/2021.
Claims 1-2, 4-15, 20, 25-26, 32-33 and 38-41 are pending in the application. Claims 1-2, 6, 13, 32-33 and 38-39 are currently amended. Claims 4-5, 7-12, 14-15, 20 and 25-26 are previously presented. Claims 3, 16-19, 21-24, 27-31 and 34-37 are cancelled. Claims 40-41 are newly presented. Claims 1-2, 4-15, 20, 25-26, 32-33 and 38-41 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 40 recites incubating the starch-containing substrate in water suspension for a time that does exceed 14 hours and a germination time that does not exceed 24 hours. The examiner does not find the support for the limitations in the original disclosure as filed. The examiner notes that the specification recites a soaking time of 10-14 hours (page 14, line 4) and a germination time of 12-24 hours (page 15, line 24). However, a soaking time of 10-14 hours does not provide sufficient support for a broad soaking time that does not exceed 14 hours, nor does a germination time of 12-24 hours could provide sufficient support for a broad germination time that does not exceed 24 hours.
Claim 41 recites “a flour with fully functional cooking characteristics”. The examiner does not find the support for the limitation in the original disclosure as filed. The examiner notes that the specification recites that the inventive flour is rich in protein, fiber and nutrients, as well as qualitative characteristics of taste, texture, aroma, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-15, 20, 25-26, 32-33 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 40-41 recites “to germinate the grain or the legume kernels to provide a partially germinated substrate that is not malted and is not fully sprouted” in line 8-9. Claim 32 recites “to germinate the starch-containing substrate grain, seed, legume or bean kernels to provide a partially germinated substrate that is not malted and is not fully sprouted” in line 9-11. Claim 38 recites “to germinate the grain, seed, legume  or bean kernels to provide a partially germinated substrate that is not malted and has acrospires having an average length no longer than ¼ to 1/3 the length of the grain, seed, legumes or bean kernel” in line 8-11. Claim 39 recites “to germinate the grain, seed, legume or bean kernels to provide a partially germinated substrate that is not malted wherein the second period of time extends from 12-24 hours” in line 8-10. However, claims 1, 32 and 38-41 recites the steps of water soaking, water flushing and the partial germination, which is not different from a conventional malting process that 
Claim 32 recites “a composition of protein at least 100% greater than a commercial all-purpose flour (APF), fiber at least 100% greater than APF and a starch content at least 50% less than APF”. However, it is not clear how much protein, fiber and starch contents “a commercial all-purpose flour” contains because the amounts of protein, fiber and starch of an AFP vary. For example, protein content in branded AFP varies from 7%-12%; net carbohydrate in a regular AFP is high but a low carb keto all-purpose flour contains very low amount of carbohydrate. Thus a skilled artisan will not able to determine the scope of the claim. Clarification is required.
Claim 41 recites “milling the product with enhanced protein and fiber content into a flour with fully functional cooking characteristics”. It is unclear what fully functional cooking characteristics are. Clarification is required.
Claim 2 depends from claim 32, claims 4-15, 20 and 25-26 depend from claim 1, and claim 33 depends from claim 32, and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, 9, 11-15, 25 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004,  pages 1-245 (hereinafter “Briggs”) in view of Moser, US Patent Application Publication No. 2012/0309038 (hereinafter “Moser”) and Growler, Spent, but Still of Value: Ideas for Re-using Brewing Grains [Online], published Dec. 26, 2012, [retrieved on 2020-12-29]. Retrieved from the Internet: <URL: https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/> (hereinafter “Growler”).
Regarding claims 1, 25 and 41, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate having proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41, para. under “2.2 Malting”); following the first period of time, water is flushed and the starch containing substrate such as barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a partially germinated substrate that is not fully sprouted (e.g., the grain is drained and is germinated to a limited extent in a cool, moisture atmosphere, page 21-22, para. under “1.2 Malts”; page 31-41, para. under “2.2 Malting”); kilning to halt the germination step (page 21-22, para. under “1.2 Malts”; page 31-41, para. under “2.2 Malting”); following nd para., Fig. 4.3), during which amylase is added to the mixture which necessarily initiates beta-amylase digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing”); following the third period of time, heating the mixture to a fourth temperature (70 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3), the fourth temperature being greater than the third temperature, which necessarily initiates alpha-amylase digestion of the starch to sugars and further saccharification of the starch in the mixture; following the fourth period of time, heating the mixture to a fifth temperature (77 ºC) for a fifth period of time (page 111, 2nd para., Fig. 4.3), the fifth temperature being greater than the fourth temperature, which denatures the amylases thus necessarily terminates any further saccharification of the starch in the mixture (page 111, 2nd para., Fig. 4.3); separating the mixture into a liquid portion and a solid portion  (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent grains; page 109, 3rd para.). Briggs also teaches that spent grains are being dried with hot air (page 186, first para.), and that the spent grains are enriched in protein and fiber and are of value as foodstuff (page 186, nd para. and Table 4.25; page 92, 4th para.), thus reading on “a dried product with enhanced protein and fiber content”. 
Briggs is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
Briggs teaches that spent grains are of value as a foodstuff (page 92, 4th para.), but is silent regarding milling the dried product into a flour and using the spent grains to displace a volume of commercial all-purpose flour by 50-100% for the preparation of foods for human consumption. 
Growler teaches that spent grains from beer making impart a nutty flavor, give great texture, and can be used to create an impressively diverse range of bakery-fresh treats. One of the easiest ways to incorporate spent grain into desserts and other baked goods, is to dry it out and process it into flour through using a food processer or a coffee grinder; then you can simply replace traditional flour such as all-purpose flour in any recipe (or do half and half to achieve softer textures) with your spent grain flour (para. 1-3 and para. under “Spent grain waffles). 
Both Briggs and Growler are directed to spent grains from the beer making process. It would have been obvious to one of ordinary skill in the art before the 
Further regarding claim 41, Briggs as modified by Moser and Growler teaches essentially the same steps of making a dried flour resulting from spent grain, it thus logically follows that such a flour has fully functional cooking characteristics.
Regarding claim 4, Briggs teaches rinsing the solid portion to remove additional residual sugars (e.g., sparging; page 139, para. under “4.3.8 Wort separation and sparging”). Growler teaches the step of milling (e.g., grinding) the spent grain into flour (para. under “Reusing spent grain flour”). 
Regarding claim 5, Briggs teaches the step of filtering the liquid portion (page 109, 3rd para.; page 139, first para.) to remove any particulate material and thereby form a sweetened liquid (e.g., wort).
Regarding claim 9, Briggs teaches the step of drying (e.g., kilning) to halt the germination step (page 21-22, para. under “1.2 Malts”), which will necessarily put the substrate in a dormant condition. Briggs also teaches that the milling is dry milling (page 22, para. under “1.5 Milling and mashing in”).
Regarding claim 11, Briggs teaches re-hydrating the dry-milled substrate by heating a mixture of water and the dry-milled substrate at a sixth temperature for a sixth period of time to prepare the mixture for saccharification, the mixture of water and the dry-milled substrate being the mixture used during the third period of time (e.g., page nd para.; page 210, bottom para., hot water was placed in a wooden tub or tun, and the grist (malt that had been ground between millstones) was mixed and mashed).
Regarding claims 12-14, the limitations “the amylase enzyme is a synthetic amylase”, “the amylase enzyme is provided by a germinated or malted grain and seed-based product”, and “the amylases are provide by a malted barley comprising 5% to 50%, by weight” are merely product-by-process descriptions of the amylase used for mashing. Briggs in view of Moser and Growler, although is silent regarding the source of the amylase, teaches a materially indistinguishable amylase from the amylase recited in the claims, and therefore there is no manipulative difference between adding an exogenous amylase as disclosed by Briggs in view of Moser and Growler, and adding amylase of different sources as recited in claims 12-14.
Regarding claim 15, Briggs as recited above, teaches a mashout temperature of 77 ºC (page 111, 2nd para., Fig. 4.3), this temperature will necessarily reduce bacterial presences in the mixture.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claims 1 and 5, in further view of Baum US Patent Application Publication No. 2008/0317725 (hereinafter “Baum”). 
Regarding claim 6, Briggs in view of Moser and Growler teaches what has been recited above but is silent regarding the sweetened liquid is used as an ingredient energy drinks, smoothies, nutrition bars, and protein bars. Baum teaches that malt extract can be used as an ingredient in protein bar ([0070]). Both Briggs and Baum are directed to worts or malt extracts. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claims 1 and 5, in further view of Stahl US Patent Application Publication No. 2009/0031458 (hereinafter “Stahl”). 
Regarding claims 7-8, Briggs in view of Moser and Growler teaches what has been recited above but is silent regarding removing a portion of water to provider a concentrated wort or removing water to produce a crystalline form. 
Stahl teaches concentrating wort (e.g., malt extract) from barley to concentrated liquid (e.g., syrup) and to crystalline form (e.g., powder) so as to simplifying storage and transportation ([0053-0055]). 
Both Briggs and Stahl are directed to worts from barley. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by concentrating the wort to syrup or crystalline form for the purpose of simplifying storage and transportation.
The limitation “sweetener” is interpreted not to further limit claim 7. Given that Briggs in view of Moser, Growler and Stahl teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Moser, Growler and Stahl will lead to a concentrated wort that is materially indistinguishable from the liquid portion as recited in the claim, and is capable of performing the intended use, i.e., as a sweetener.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claims 1 and 9, in further view of Smith, Storing Your Beer Brewing Hops, Grain and Yeast [Online], published Feb. 8, 2014, [retrieved on 2019-09-27]. Retrieved from the Internet: <URL: http://beersmith.com/blog/2014/02/08/storing-your-beer-brewing-hops-grains-and-yeast/> (hereinafter “Smith”).
Regarding claim 10, Briggs in view of Moser and Growler teaches what has been recited above but is silent regarding storing the dormant partially germinated substrate in storage containers for subsequent use. 
Smith teaches storing the malted barley in a container (e.g., refrigerator) to avoid excessive heat and moisture (para. under “Malted Barley Grains). 
Both Briggs and Smith are directed to malted grains. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by storing the malted grain in a container to avoid excessive heat and moisture.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claim 1, in further view of Mayer, “Production of a saccharifying rice malt for brewing using different rice varieties and malting parameters”, J. Agric. Food Chem., 2014, 62(23), pages 5369-77 (hereinafter “Mayer”).
Regarding claim 20, Briggs teaches the starch containing substrate is cereal grain such as barley, wheat, rye, oats, sorghum or millet, but is silent regarding the starch containing substrate being rice. 
Mayer teaches that rice is suitable for germination (e.g., malting) and is suitable for being subjected to a mashing (saccharification) process (Abstract). 
Both Briggs and Mayer are directed to germination and saccharification processes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by replacing barley with rice because the prior art has established that rice is an art recognized starch containing substance suitable for germination and saccharification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
Further regarding claim 20, the limitation “the amylase enzyme is provided by a malted barley or a malted rice is merely a product-by-process description of the amylase used for mashing. Modified Briggs, although is silent regarding the source of the amylase, teaches a materially indistinguishable amylase from the amylase recited in the claim, and therefore there is no manipulative difference between adding an exogenous amylase as disclosed by modified Briggs, and adding amylase of different sources as recited in claim 20.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Moser and Growler as applied to claim 1, in further view of Zamprogna US Patent Application publication No. 2013/0149427 (hereinafter “Zamprogna”) and Bergsma US Patent Application Publication No. 2012/0034659 (hereinafter “Bergsma”).
Regarding claim 26, Briggs in view of Moser and Growler is silent regarding the starch containing substrate being legumes. 
Zamprogna teaches that legume is suitable for being malted [0108]. Bergsma teaches that legume is suitable for being subjected to saccharification to prepare fermentable sugars by enzyme hydrolysis ([0153]; [0155]; [0161-0162]). 
Briggs, Zamprogna and Bergsma are all directed to starch containing substrates for malting or saccharification. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by replacing barley with legumes because the prior art has established that legumes is an art recognized starch containing substance suitable for germination and saccharification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
	
	
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004, pages 1-245 (hereinafter “Briggs”) in view of Moser, US Patent Application Publication No. 2012/0309038 (hereinafter "Moser”).
Regarding claim 32, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate having proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the nd para., Fig. 4.3), during which a glycolytic enzyme such as amylase is added to the mixture which necessarily initiates enzymatic digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing); following the third period of time, heating the mixture to a fourth temperature (77 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3), the fourth temperature being greater than the third temperature, which denatures the glycolytic enzyme thus necessarily terminates any further saccharification of the starch in the mixture (page 111, 2nd para., Fig. 4.3); separating the mixture into a liquid portion and a solid portion (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent rd para.). Briggs also teaches that spent grains are being dried with hot air (page 186, fist para.), and that the spent grains are enriched in protein and fiber (page 186, 2nd para. and Table 4.25), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
The limitation that “for human consumption” is not considered to further limit the claim. Given that Briggs in view of Moser teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Moser will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim, and is capable of performing the intended use, i.e., as foods for human consumption.
Briggs in view of Moser is silent regarding the amounts of protein, starch and fiber in the spent grain as compared to a commercial APF, however, given that Briggs in view of Moser teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Moser will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim. It thus logically 
Regarding claim 33, Briggs in view of Moser as recited above, teaches that the glycolytic enzyme is amylase (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing).
The limitations “an amylase from barley, wheat, other naturally occurring food sources or a synthetic glycolytic enzyme” is merely product-by-process descriptions of the amylase added to the mixture for mashing. Briggs in view of Moser, although is silent regarding the source of the amylase, teaches a materially indistinguishable amylase from the amylase recited in the claim, and therefore there is no manipulative difference between adding an exogenous amylase as disclosed by Briggs, and adding amylase of different sources as recited in claim 32, and will inherently and necessarily is used to degrade starch and other simple and/or complex carbohydrates within the substrate to concentrate the natural fiber and proteins, while reducing the starch and sugar content of the substrate to thereby create solid product(e.g., spent grain) that contains fiber and carbohydrate.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd.,2004,  pages 1-245 (hereafter “Briggs”) in view of Colby, Making Malty Beers (II: Process) [Online], published 02/14/2014, [retrieved on 2020-12-31]. Retrieved from the Internet: <URL: https://beerandwinejournal.com/malty-ii/ > (hereinafter "Colby") and Moser, US Patent Application Publication No. 2012/0309038 (hereinafter “Moser”).
Regarding claim 38, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate having proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41); following the first period of time, water is flushed and barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a partially germinated substrate that is not fully sprouted (e.g., the grain is drained and is germinated to a limited extent in a cool, moisture atmosphere, page 21-22, para. under “1.2 Malts”; page 31-41); kilning to halt the germination step (page 21-22, para. under “1.2 Malts”; page 31-41); following the second period of time, milling the partially germinated substrate by a method such as dry milling to fracture grain hulls so as to release the starch for saccharification (e.g., the malt is broken up to a controlled extent by milling to create the grist; dry milling is used; page 22-23, para. under “1.5 Milling and mashing in”); heating a mixture of water and the milled partially germinated substrate at a third temperature (e.g., 63 ºC) for a third period of time (page 111, 2nd para., Fig. 4.3), during which amylase is added to the mixture which necessarily initiates beta-amylase digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing); following the third period of time, heating the mixture to a fourth temperature (70 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3) , the fourth temperature being greater than the third temperature, which necessarily initiates alpha-amylase digestion of the starch to sugars and further saccharification of the nd para., Fig. 4.3), the fifth temperature being greater than the fourth temperature, which denatures the amylases thus necessarily terminates any further saccharification of the starch in the mixture; separating the mixture into a liquid portion  and an undissolved solids, (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent grains; page 109, 3rd para.). Briggs also teaches that spent grains are being dried with hot air (page 186, fist para.), and that the spent grains are enriched in protein and fiber (page 186, 2nd para. and Table 4.25), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs does not teach that the partially germinated substrate has acrospires having an average length no longer than ¼ to 1/3 of the barley grain. However, Briggs teaches that the growth of acrospires roughly parallels the advance of modification in malting grains. Although Briggs teaches that in a desirable malting, majority of acrospires have a length of ¾-1/1 of the kernel length and a small amount of acrospires maybe overgrown (page 45, 2nd para.), undermodified malt can be used in brewing where exogenous enzymes are added and decoction mashing method is applied (page 66, 3rd para.; page 209, 3rd para.; page 23, 4th para.). Similarly, in the same field of endeavor, Colby teaches a method of making beer using undermodified malts so as to prepare a beer that has a malty characters (3rd para. under “Decoction Mashing). As such, before the effective filling date of the claimed invention, it is well known to use undermodified grain to make wort and beer. It thus would have been obvious to one of 
Briggs in view of Colby is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
The limitation that “can be used for human consumption” is not considered to further limit the claim. Given that Briggs in view of Colby and Moser teaches a process that is not manipulatively different from the claimed process, the process of modified Briggs will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim, and is capable of performing the intended use, i.e., as foods for human consumption.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Colby and Moser  as applied to claim 38 above, and further in view of Growler, Spent, but Still of Value: Ideas for Re-using Brewing Grains [Online], published Dec. 26, 2012, [retrieved on 2020-12-29]. Retrieved from the Internet: <URL: https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/> (hereinafter “Growler”).
Regarding claim 2, Briggs in view of Colby and Moser teaches what has been recited above but is silent regarding forming the spent grain into a cereal product. 
Growler teaches that spent grains from beer making impart a nutty flavor, give great texture, and can be used to create an impressively diverse range of bakery-fresh treats. One of the easiest ways to incorporate spent grain into desserts and other baked goods, is to replace traditional flour such as all-purpose flour in any recipe (or do half and half to achieve softer textures) with dried spent grain flour (para. 1-3 and para. under “Spent grain waffles). 
Both Briggs and Growler are directed to spent grains from the beer making process. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by milling (e.g., grinding) the spent grains into flour and replacing all-purpose flour in any recipe or doing half and half to achieve softer textures with the spent grain flour. Doing so would provide the benefit of improving the flavor and texture of the food.
Growler teaches drying and grinding the spent grains into flour and using the flour to make desserts and baked goods such as bread (para. 2, and para. “Reusing spent grain flour”), which reads on a cereal product.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004, pages 1-245 (hereinafter “Briggs”) in view of Horgan US Patent No. 3,897,569 (hereinafter “Horgan”) and Moser, US Patent Application Publication No. 2012/0309038 (hereinafter "Moser”).
Regarding claim 39, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate that have proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41); following the first period of time, water is flushed and barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a partially germinated substrate that is not fully sprouted (e.g., the grain is drained and is germinated to a limited extent in a cool, moisture atmosphere, page 21-22, para. under “1.2 Malts”; page 31-41); kilning to halt the germination step (page 21-22, para. under “1.2 Malts”; page 31-41); following the second period of time, milling the partially germinated substrate by a method such as dry milling to fracture grain hulls so as to release the starch for saccharification (e.g., the malt is broken up to a controlled extent by milling to create the grist; dry milling is used; page 22-23, para. under “1.5 Milling and mashing in”); heating a mixture of water and the milled partially germinated substrate at a third temperature (e.g., 63 ºC) for a third period of time (page 111, 2nd para., Fig. 4.3), during which amylase is added to the mixture which necessarily initiates beta-amylase digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing); following the third period of time, heating the mixture to a fourth temperature (70 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3) , the nd para., Fig. 4.3), the fifth temperature being greater than the fourth temperature, which denatures the amylases thus necessarily terminates any further saccharification of the starch in the mixture; separating the mixture into a liquid portion and a solid portion (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent grains; page 109, 3rd para.). Briggs also teaches that spent grains are being dried with hot air (page 186, fist para.), and that the spent grains are enriched in protein and fiber (page 186, 2nd para. and Table 4.25), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs teaches a germination step but is silent regarding the duration of germination being 12-24 hours. However, Briggs teaches that during a germination step, acrospires grows which trigger the modification of endosperm and production of enzymes for mashing produced, and that germination time affects the enzyme level and malting losses (page 34-36, “2.2.2 Changes occurring in malting grain”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized germination time such that suitable amount of enzymes are produced and unnecessary malting losses are avoided. As such, the length of germination recited in the claim is merely an obvious variant of the prior art.
Further, in the same field of endeavor, Horgan teaches an improved malting process comprising steeping grains to initiate germination thereof, followed by subjecting the germinated grain to a treatment (e.g., pumping, temperature or chemical treatment) to restrict further growth and respiration of the grain, and malting the grain in a relatively short period without compromising the quality of the resulting malt. The subsequent malting may be carried out at a temperature between 20-40 ºC and the malting period is less than 48 hours (Abstract; column 1, line 36-68 to column 2, line 1-31). Horgan discloses in Example 1 a malting time of 24 hours (Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by applying the malting process as disclosed by Horgan so as to reduce the malting time without compromising the quality of the resulting malt.
The malting as disclosed by Horgan overlaps or falls within that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Briggs is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
The limitation that “can be used for human consumption” is not considered to further limit the claim. Given that Briggs in view of Horgan and Moser teaches a process that is not manipulatively different from the claimed process, the process of Briggs in view of Horgan and Moser will lead to a spent grain that is materially indistinguishable from the solid portion as recited in the claim, and is capable of performing the intended use, i.e., as foods for human consumption.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004, pages 1-245 (hereinafter “Briggs”) in view of Davidson US Patent No. 4,315,380 (hereinafter “Davidson”), Horgan US Patent No. 3,897,569 (hereinafter “Horgan”), Moser, US Patent Application Publication No. 2012/0309038 (hereinafter "Moser”) and Growler, Spent, but Still of Value: Ideas for Re-using Brewing Grains [Online], published Dec. 26, 2012, [retrieved on 2020-12-29]. Retrieved from the Internet: <URL: https://www.growlermag.com/spent-but-valuable-ideas-for-using-spent-grain/> (hereinafter “Growler”).
Regarding claim 40, Briggs teaches a method of making wort comprising the steps of incubating a starch-containing substrate that have proteins and fiber (e.g., cereal grain such as barley, wheat, rye, oats, sorghum or millet) in water suspension (e.g., steeping) which happens at a first temperature for a first period of time to promote the initial phase of germination (page 21-22, para. under “1.2 Malts”; page 31-41); following the first period of time, water is flushed and barley is maintained hydration at a second temperature for a second period of time to germinate the grain to provide a partially germinated substrate that is not fully sprouted (e.g., the grain is drained and is nd para., Fig. 4.3), during which amylase is added to the mixture which necessarily initiates beta-amylase digestion of the starch to sugar and initial saccharification of the starch (page 66-67, para. under “supplementary enzymes”; page 130-133, para. under “Non-malt enzymes in mashing); following the third period of time, heating the mixture to a fourth temperature (70 ºC) for a fourth period of time (page 111, 2nd para., Fig. 4.3) , the fourth temperature being greater than the third temperature, which necessarily initiates alpha-amylase digestion of the starch to sugars and further saccharification of the starch in the mixture; following the fourth period of time, heating the mixture to a fifth temperature (77 ºC) for a fifth period of time (page 111, 2nd para., Fig. 4.3), the fifth temperature being greater than the fourth temperature, which denatures the amylases thus necessarily terminates any further saccharification of the starch in the mixture; separating the mixture into a liquid portion and a solid portion (e.g., the mash conversion processes are carried out in vessels that are separate from the devices (lauter tuns or mash filters) in which the wort is separated from the residual spent grains; page 109, 3rd para.). Briggs also teaches that spent grains are being dried with nd para. and Table 4.25), thus reading on “enhancing protein and fiber content” or “produce a product with enhanced protein and fiber content”. 
Briggs teaches steeping but does not explicitly teaches steeping for less than or equal to 14 hours. However, the purpose of steeping is to increase the moisture level of grain which will further triggers the growth of the plant embryo in the presence of oxygen. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the time of steeping such that suitable amount of water is absorbed by the grain. As such, the duration of steeping as recited in the claim is merely an obvious variant of the prior art.
Further, Davidson teaches a method of steeping barley used for making malted barley, comprising soaking the barley in water which is oxygenated by circulating a stream of oxygenated air (column 3, line 44-49; column 1, line 14-16 and 44-50), and by doing so, the steeping can be finished in 12 hours; Davidson further teaches that the method improves germination efficiency and prevents malting loss (column 3, line 44-49; column 1, line 14-16 and 44-50).
Both Briggs and Davidson are directed to malting of barley. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by soaking barley in circulated oxygen water for 12 hours as disclosed by Davidson. Doing so would have improved germination efficiency and prevented malting loss. The steeping time as disclosed by Davidson falls with that recited in the claim.
Briggs teaches a germination step but is silent regarding the duration of germination being less than or equal to 24 hours. However, Briggs teaches that during a germination step, acrospires grow which trigger the modification of endosperm and production of enzymes for mashing produced, and that germination time affects the enzyme level and malting losses (page 34-36, “2.2.2 Changes occurring in malting grain”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized germination time such that suitable amount of enzymes are produced and unnecessary malting losses are avoided. As such, the length of germination recited in the claim is merely an obvious variant of the prior art.
Further, in the same field of endeavor, Horgan teaches an improved malting process comprising steeping grains to initiate germination thereof, followed by subjecting the germinated grain to a treatment (e.g., pumping, temperature or chemical treatment) to restrict further growth and respiration of the grain, and malting the grain in a relatively short period without compromising the quality of the resulting malt. The subsequent malting may be carried out at a temperature between 20-40 ºC and the malting period is less than 48 hours (Abstract; column 1, line 36-68 to column 2, line 1-31). Horgan discloses in Example 1 a malting time of 24 hours (Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by applying the malting process as disclosed by Horgan so as to reduce the malting time without compromising the quality of the resulting malt.
The malting as disclosed by Horgan overlaps or falls within that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Briggs is silent regarding adding amylase in an incremental manner. 
Moser teaches a starch hydrolysis reaction by alpha amylase, in which the amylase enzyme is incrementally added to the substrate ([0189]). 
Both Briggs and Moser are directed to starch hydrolysis reactions by an amylase enzyme. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding amylase incrementally because such a procedure is known to be suitable in the art of starch hydrolysis by amylase enzyme.
Briggs also teaches that spent grains are being dried with hot air (page 186, first para.), and that the spent grains are enriched in protein and fiber and are of value as foodstuff (page 186, 2nd para. and Table 4.25; page 92, 4th para.) Briggs is silent regarding using the dried spent grain for the preparation of foods for human consumption. 
Growler teaches that spent grains from beer making impart a nutty flavor, give great texture, and can be used to create an impressively diverse range of bakery-fresh treats. One of the easiest ways to incorporate spent grain into desserts and other baked goods, is to dry it out and process it into flour through using a food processer or a coffee grinder; then you can simply replace traditional flour such as all-purpose flour in any recipe (or do half and half to achieve softer textures) with your spent grain flour (para. 1-3 and para. under “Spent grain waffles). 
Both Briggs and Growler are directed to spent grains from the beer making process. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by milling (e.g., grinding) the spent grains into flour and replacing all-purpose flour in any recipe or doing half and half to achieve softer textures with the spent grain flour. Doing so would provide the benefit of improving the flavor and texture of the food.

Response to Declaration
The declaration under 37 CFR 1.132 filed 12/09/2021 by Mr. Michael Giroux is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.  
Declarant asserts in para. 4 of the declaration that the key difference between a malting process and the process recited in the claims is that in the claimed process, the grain is not malted but rather partially germinated while malting is a full or complete germination process. Declarant further asserts that malted seed is not suitable for making flour for baking or other purpose while the flour made from the claimed invention is. 
Those assertions are considered but found not persuasive. First, declarant is invited to refer to para. 82 of the office action mailed 06/09/2021 which shows that preponderance of references published before the effective filing date of the claimed invention has established that traditional malting is a partial germination process. Further, Briggs, “Malts and malting” as cited in the IDS filed 12/29/2021 also points out that “malting is the limited germination of cereal grains” (page 1, first para.). Second, as 
In para. 5-6, declarant asserts that the claimed process and a standard malting differ in the steeping time and germination time. In particular, declarant asserts that in a standard malting, steeping stage takes place over 48 hours and germination is conducted for 4-5 days while in the claimed invention steeping is finished in 12 hours and germinating last for 12-24 hours. Declarant thus concludes that the claimed process is not a malting process.
Those assertions are considered but found not persuasive because even if the duration of steeping or germinating as disclosed by the claimed invention is different from a “standard” malting as the declarant has pointed out, it is still considered malting because the barley is subjected to steeping, water flushing, germinating and kilning. Just because the claimed invention uses a shorter steeping or germinating time than a standard malting does not make it non-malting or less malting. The process as claimed could be more suitably viewed as a non-standard malting. Applicant’s attention is drawn to Comrie GB 1025263 A, which teaches a malting process comprising steeping a grain such as barley for 1-32 hours at 22-50 ºC followed by germinating for 20-72 hours at 22-30 ºC. Note that such a process uses a shorter steeping and germinating time than a conventional malting, but is still considered a malting process.
Unfortunately, the Office does not find any definition in the original disclosure that could differentiate a malting process from the claimed process that includes steeping, flushing, partial germinating of barley.
Further, as set forth in the instant office action, the duration of steeping and germinating are obvious to one of ordinary skill in the art because they are known to affect the amount of water absorbed by the grain or the level of enzymes. Applicant is further reminded that not all the independent claims recite steeping time and/or germinating time (of all 6 independent claims, claims 39 and 40 are the only two that a steeping time and/or germination time). The Office further notes that in Table 1 of para. 6 the example labeled as ‘118 application includes a steeping temperature of 18 ºC, a germination temperature of less than 23 ºC and a kilning temperature at 43 ºC, suggesting that the example is not really commensurate in scope with the claims, given that none of the claims recites those temperatures.
 Declarant asserts in para. 7 of the declaration that seeds in the present invention only have short acrospire that anyone versed in malting would not consider that they are malted.
The office disagrees. The relative length of acrospire is an indication of the degree of modification in malting but the length of the acrospire does not dictate the difference between malting and non-malting. For example, Briggs teaches that although acrospires desirably reach a length of ¾-1/1 of the kernel length during malting, undermodified malts can be used in brewing where exogenous enzymes are added and decoction mashing method is applied (page 66, 3rd para.; page 209, 3rd para.; page 23, 4th para.). Similarly, Colby teaches a method of using undermodified malts to prepare a rd para. under “Decoction Mashing). As such, undermodified barley the length of which is reasonably shorter than the desirable length is still considered by those having ordinary skill in the art to be malted, hence the term “undermodified malts”. 
For the forgoing reason, declarant’s assertions in para. 8-9 of the declaration that malted grain have acrospire which are ¾ to full length while the non-malted grain has length of 1/3 of the grain is not persuasive. Note that such an assertion cannot find support in the original disclosure or in any references.
In par. 10 of the declaration, declarant asserts that the flour resulting from the claimed invention is more functional than a malted flour.
Those assertions are considered. However, MPEP 716.02 states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In the instant case, one of ordinary skill in the art would reasonably expect grains that are subjected to longer germination will result in a flour that has more soluble protein or less grain/storage protein than grains that are subjected to shorter germination, for the reason that the endosperm of the former experiences a higher degree of modification than the latter. This is merely common knowledge and thus is not considered to be greater than expected.
Declarant asserts in para. 11 that where standard malting have steeping/germination time of 5-7 days, the present invention has a total time being less than that required for the appearance of roots to ensure the quality of the flour.
As recited above, the examiner has already addressed the declarant’s assertions regarding the time of steeping/germination or length of the acrospire.
In par. 12 of the declaration, declarant asserts that bread resulting from the claimed flour which is germinated for 16 hours has higher falling number than that from a flour that is germinated for 2 days. Declarant further assets in par. 13-15 of the declaration that products made from the claimed flour are superior to those made from malted flours. 
Those assertions are considered. However, MPEP 716.02 states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Falling number is known to be inversely proportional to the amount of alpha-amylase. In the instant case, one of ordinary skill in the art would reasonably expect grains that are subjected to longer germination will result in a baked product that has lower falling number than grains that are subjected to shorter germination, for the reason that the endosperm of the former experiences a higher degree of modification and will produce more alpha-amylase. This is merely common knowledge and thus is not considered to be greater than expected. Applicant’s attention is first drawn to Johnston “Controlled sprouting in wheat increases quality and consumer acceptability of whole-wheat bread” as cited in IDS filed 12/29/2021 which discloses that higher degree of sprouting of a wheat negatively affects falling number and flour qualities including mixing properties, dough strength, water absorption, stickiness, and ease of handing, etc. (page 868, left column, bottom para. and right 
Applicant’s attention is also drawn to MPEP 716.02(b), which states that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. In the instant case, applicant has not shown why the results are unexpected or have any statistical and practical significance.
In par. 13 of the declaration, declarant asserts that where the process as claimed results in a flour that be used at 50-100% in wheat, the brewer spent grain can only be used 5-30%.
Applicant is invited to refer to the teaching of Growler which clearly teaches replacing 50% or 100% of APF with spent grain in making baking goods.
For the forgoing reasons enumerated above, the declaration under 37 CFR 1.132 filed 12/09/2021 by Mr. Michael Giroux is insufficient to overcome the prima facie case of obviousness.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(b) rejection of the limitation of a partially germinated substrate that is not malted, applicant is invited to refer to “Response to Declaration” section above and para. 82 of the office action mailed 06/09/2021 for examiner’s 
With regard to the 35 USC 112(b) rejection of claims 32, applicant argues on page 18 of the Remarks that the “low carb keto” is not an all-purpose flour and that the composition of the grain with respect to All Purpose Flour (APF) are measured with respect to APF characteristics clearly described in the specification in Figure 2 and the accompanying description on page 8, line 16 to page 9, line 8. Thus, the skilled artisan can readily determine the scope of the claim. 
Applicant’s arguments are considered but found unpersuasive. There are low carb keto all-purpose flour sold in the market. Further, it is not clear how much protein, fiber and starch contents “a commercial all-purpose flour” contains because the amounts of protein, fiber and starch of an APF vary. The APF recited in the specification can barely represent a generic commercial all-purpose flour as recited in the claim.
Regarding the 35 USC 103 rejection of claims 1 and 25, applicant asserts on page 18 of the Remarks that where the office action states that Briggs discloses kilning to halt germination, neither claim 1 nor claim 25 recites any kilning operation to halt germination.
Applicant is reminded that claim 1 recites “a process for enhancing protein and fiber content of a starch-containing substrate comprising”, which does not exclude extra steps such as a kilning step. Actually, claim 9 that depends from claim 1 recites an extra step of “drying the partially germinated substrate to suspend any further germination”, which is essentially kilning. 
Applicant argues on page 19 of the Remarks that Briggs teaches a malted grain and not partially germinated grain.
Applicant’s arguments are considered but found unpersuasive. Applicant is again invited to refer to “Response to Declaration” section above and para. 82 of the office action mailed 06/09/2021 for examiner’s reasoning why Briggs teaches a partial germination process.
Applicant argues on pages 19-20 of the Remarks that the office action has ignored the language of claim 1 that recites “using the flour to displace a volume of 50%-100% for the preparation of foods for human consumption”.
Applicant’s arguments are considered but found unpersuasive. The office has cited Growler in the office action mailed 06/09/2021 which teaches replacing traditional flour such as all-purpose flour in any recipe (or do half and half to achieve softer textures) with the spent grain flour (para. 1-3 and para. under “Spent grain waffles). 
Regarding the teaching from Growler, applicant argues on page 20 of the Remarks that Growler acknowledges that some spent grain bread can be too dense for everyday use.
Applicant is reminded that Growler explicitly teaches replacing 50-100% of flour with spent grain to make a baked good for human consumption. Growler reads on the claim limitation “using the flour to displace a volume of 50%-100% for the preparation of foods for human consumption”.
Regarding the assertion about how superior the claimed flour is to a malted flour, applicant is invited to refer to “Response to Declaration” above for examiner’s response.
Regarding the 35 USC 103 rejection of claims 32-33, applicant argues on page 21 of the Remarks that Moser is nonanalogous art.
It is noted such an argument is presented before. Applicant is invited to refer to para. 107 of the office action mailed 04/22/2020 for examiner’s response.
Applicant asserts on page 21 of the Remarks that the declaration filed 12/09/2021 has shown that grain of claim 32 is different from prior art.
Applicant is invited to refer to “Response to Declaration” above for examiner’s response.
Regarding the 35 USC103 rejection of claim 38, applicant argues on page 22 of the Remarks that Briggs teaches malted grain thus failing to teach the claimed acrospire length.
Applicant’s argument is acknowledged. However, as recited in the office action mailed 06/09/2021, Briggs teaches that the growth of acrospires roughly parallels the advance of modification in malting grains. Although Briggs teaches that in a desirable malting, majority of acrospires have a length of ¾-1/1 of the kernel length and a small amount of acrospires maybe overgrown (page 45, 2nd para.), undermodified malt can be used in brewing where exogenous enzymes are added and decoction mashing method is applied (page 66, 3rd para.; page 209, 3rd para.; page 23, 4th para.). Similarly, in the same field of endeavor, Colby teaches a method of making beer using undermodified malts so as to prepare a beer that has a malty characters (3rd para. under “Decoction Mashing). As such, before the effective filling date of the claimed invention, it is well known to use undermodified grain to make wort and beer. It thus would have been obvious to one of ordinary skill in the art to have optimized the degree of modification so 
Applicant argues on pages 23 of the Remarks that the office action fails to provide a prima facie case for combining Briggs and Colby because where Colby teaches a method of making beer, claim 38 is not directed to wort or beer.
Applicant’s arguments are considered but found unpersuasive. Claim 38 recites the processes of malting, mashing and lautering, which is in line with the teaching of Briggs or Colby. Most importantly, the process of claim 38 results in a wort (e.g., the liquid portion resulting from mashing).
Applicant argues on page 23 -24 of the Remarks that even Colby teaches undermodified malt, Colby fails to teach the claimed ¼-1/3 the length of the grain.
Applicant’s argument is acknowledged. However, the teaching of Colby is that before the effective filling date of the claimed invention, it is well known to use undermodified grain to make wort and beer. It thus would have been obvious to one of ordinary skill in the art to have optimized the degree of modification so as to make beer that has desired property. Given that the acrospire length is an indication of endosperm modification, the acrospire length as recited in the claim is merely an obvious variant of the prior art. Unfortunately, applicant has not shown any criticality associated with the claimed acrospire length.
Applicant argues on page 24 of the Remarks that the decoction as disclosed by Colby and Briggs will destroy Briggs because decoction would denature the amylase enzyme and will destroy the value of the starch-containing substrate as a food.
Applicant’s arguments are considered but found unpersuasive. Decoction is a mature technology used in brewing industry. Briggs teaches that where undermodified malt is used a decoction mashing method can be applied and exogenous enzymes are added (page 66, 3rd para.; page 209, 3rd para.; page 23, 4th para.). As such, the enzyme issue as pointed out by the applicant should not be a problem. Further, applicant’s assertion that decoction will destroy the value of the starch-containing substrate is merely a conclusory remarks that lacks evidentiary support.
Regarding the 35 USC 103 rejection of claim 39, applicant argues on page 25 of the Remarks that it is not correct for the office to state that acrospire growth triggers the modification of endosperm or that germination time is merely an obvious variant of the prior art, for the reason that acrospire growth is a result of the germination and that 12-24 hours results in a different product than the spent grain as disclosed by Briggs.
Applicant’s argument is acknowledged. However, it is known to a skilled artisan that germination time affects the enzyme level and malting losses so it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized germination time such that suitable amount of enzymes are produced and unnecessary malting losses are avoided. As such, the length of germination recited in the claim is merely an obvious variant of the prior art. The properties of the end product (e.g., spent grain) reflects the time of germination, which is not unexpected to a skilled artisan. Unfortunately, applicant has not shown any criticality associated with the claimed germination time.
Applicant argues on page 26-27 of the Remarks that in citing Horgan to reject claim 39, the office action relies on the 24 hours in step 4 of example 1 but ignores the 
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the 12-24 hours as recited in claim 39 is the length of time after water is drained from the starch containing-substrate and the dedicated germination phase begins, which is consistent with the teaching of Horgan that 24 hours of dedicated germination phase is performed when all the steeping is done and water is drained (see Example 1 of Horgan). The 46 hours as pointed out by the applicant correspond to the steeping and the air rest performed between the steeping (e.g., 1 hour of steeping + 22 hours of air rest + 1 hour steeping + 22 hours of air rest, then the graining is steeped again while being pumped). Although during air rest the barley might have started to germinate a little bit, air rest step is not considered as the dedicated germination phase. 
 Nor does the office action ignore process like application of gibberellic acid and the applicant of a pressure pulse because the office action enumerated that Horgan teaches an improved malting process comprising steeping grains to initiate germination thereof, followed by subjecting the germinated grain to a treatment (e.g., pumping, temperature or chemical treatment) and the modification of Briggs with Horgan suggests applying the malting process as disclosed by Horgan so as to reduce the malting time without compromising the quality of the resulting malt.

Pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791